DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1-5, in claim 1, the limitation “modifying properties of the first source of carbonaceous material", is unclear because the term "modify" is unclear and not defined in the instant specification. The term "modify" has been interpreted in the broadest sense to mean changing or altering the properties in any way.
With regard to claims 1-5, in claim 1, “at least one transitory output” is confusing because it is unclear as to what this is an output from in the method, applicant must state where the output is coming from.
With regard to claims 1-5, in claim 1, “if further modifying is desirable” is a relative term “desirable” and one person’s understanding of what is “desirable” is different than another, and the metes and bounds are unclear.
With regard to claims 1-5, in claim 1, “a custom carbonaceous material output” ” is confusing because it is unclear as to what this is an output from in the method, applicant must state where the output is coming from.
With regard to claim 3, “introduced as feedstock” ” is confusing because it is unclear as to what this is a feedstock to in the method, applicant must state where the feedstock is delivered to.
With regard to claim 4, “said producing at least one transitory input” lacks antecedent basis, and appears to be intended to recite “output”.
With regard to claim 4, “assist in determining modification properties of system feedstock materials” lacks a clear nexus with the recitations of claim 1, specifically “modification properties” doesn’t clearly link back to claim 1, and “system feedstock materials” lacks antecedence to claim 1’s only first source of carbonaceous materials into a former.
With regard to claim 5, “BTX” is not defined in the specification, nor necessarily clearly understood, it will be examined as “benzene, toluene and xylene” for examination purposes.
With regard to claim 6-7, in claim 6, “producing custom carbonaceous materials” recited in the preamble is not made anywhere by the main text of the claim and therefore it is unclear how the process achieves this, the claim would need to recite this limitation.
With regard to claim 6-7, in claim 6, the limitation “modifying said feedstock materials…", is unclear because the term "modify" is unclear and not defined in the instant specification. The term "modify" has been interpreted in the broadest sense to mean changing or altering the properties in any way.
With regard to claim 8, "customizing said single feedstock into a predetermined material composition" is unclear and not well defined. The specification [0033]es: "…customization can include shape, size, percentage of and type of carbonaceous fines to be used in pyrolyzation...". For purposes of examination, customizing the feedstock into a predetermined material composition, has been 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eatough et al (US 2008/0116052).
With regard to claim 8, Eatough teaches amethod for processing carbonaceous materials (para (0004]: "The present invention may be summarized as comprising closed-system apparatus and processes by which carbon feedstock ... [is] pyrolyzed into coke ... ") comprising: introducing a first source of carbonaceous material as a first feedstock into a mixer (para (0066]: 'Two sources of feedstock are provided, i.e., low-grade coal 10 and discarded or waste coke 12"; para (0067]: "The fines comprising materials 10 and 12 ... are blended in mixer 16 ... "; see fig. 2); introducing a second source of carbonaceous material as a second feedstock into the mixer wherein the second feedstock is one of the outputs of said processing of carbonaceous materials (para (0067]: 'The fines comprising materials 10 and 12 ... are blended in mixer 16 with feedback tars including pitches, obtained during the process (FIG. 2)"; see fig. 2, tars leaving separator 30, output of pyrolyzer which processes the carbonaceous .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim s 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eatough et al (US 2008/0116052).
With regard to claim 1, Eatough discloses of a method for producing custom carbonaceous materials (para (0004]: "The present invention may be summarized as comprising closed-system apparatus and processes by which carbon feedstock ... [is] pyrolyzed into coke ... ") comprising: introducing a first source of carbonaceous material as a first feedstock into a former (para (0066]: 'Two sources of feedstock are provided, i.e., low-grade coal 10 and discarded or waste coke 12"; para (0067]: "The fines comprising materials 10 and 12 ... are blended in mixer 16 .. ."; para [0069]: 'The effluent from the mixer 16 may be displaced into a solid object former 18 .. ."; see fig. 2); modifying properties of the first source of carbonaceous material (para (0067]: "The fines comprising materials 1 O and 12 ... are blended in mixer 16 with feedback tars .. ."; para (0069]: 'The former 18 compresses the mixture into a desired shape, e.g., briquettes, blocks .. ."; i.e. property is modified by addition of feedback tar and forming); producing at least one transitory output using the first source of modified carbonaceous material (para (0070]: "The solid objects, such as briquettes from the former 18 or material from the mixer 16, are introduced into a pyrolyzer 20 ... "; para (0071]: "During the pyrolyzing process, gases and tars evolve as by-products in the pyrolyzer 20"; see fig. 2, tars 30 exit separator as one of the pyrolytic products); analyzing said at least one transitory output (para (0037]: "At a briquette pyrolysis temperature of 900 degrees C, typical product yields for the various constituents are shown in Table 2 ... "; see table 2, constituent analysis of transitory output "Tar Binder"); and producing a custom carbonaceous material output (para (0070]: "The solid objects, such as briquettes from the former 18 or material from the mixer 16, are introduced into a pyrolyzer 20, where the same is coked and prepared for final use"; see fig. 2, coke 22 exit pyrolyzer as a custom carbonaceous material output). Eatough 
However, Eatough does not disclose that the method further comprises analyzing said at least one transitory output to determine if further modifying is desirable. However, it would have been obvious to one of ordinary skill in the art through routine experimentation to analyze the measured transitory output to determine if further modifying is desirable, based on the teachings of Eatough, since Eatough discloses of analyzing said at least one transitory output (para (0037]: " ... typical product yields for the various constituents are shown in Table 2 ... "; see table 2, constituent analysis of transitory output 'Tar Binder") in order to ensure that the final product is in a suitable shape/size (para para [0069]: 'The former 18 compresses the mixture into a desired shape ... [a]ny suitable type of former may be used depending on the size and shape desired for the final product, as specified by the end user") and comprises a specific constituent profile (para (0067]: "The fines comprising materials 10 and 12 ... are blended in mixer 16 with feedback tars .. ."; para [0069]: 'The effluent from the mixer 16 may be displaced into a solid object former 18 ... [t]he former 18 compresses the mixture into a desired shape, e.g., briquettes, blocks ... ").
With regard to claim 2, Eatough further discloses the method of claim 1, wherein the first source of carbonaceous material introduced as feedstock is coal fines (para [0066): "Two sources of feedstock are provided, i.e., low-grade coal 10 and discarded or waste coke 12 ... petroleum coke fines ... may comprise material 12 ... ").
Regarding claim 3, Eatough further discloses the method of claim 1, wherein a second source of carbonaceous material is introduced as feedstock, wherein the second source of carbonaceous material is a tar feedback from the custom carbonaceous material output (para [0067]: ''The fines comprising 
Regarding claim 4, wherein said producing at least one transitory input comprises the act of producing a tar material (para [0071): "During the pyrolyzing process, gases and tars evolve as by-products in the pyrolyzer 20") which is used as feedback feedstock for the system (para [0067]: ''The fines comprising materials 10 and 12 ... are blended in mixer 16 with feedback tars including pitches, obtained during the process ... "). Eatough discloses of analyzing said at least one transitory output (para [0037]: "At a briquette pyrolysis temperature of 900 degrees C, typical product yields for the various constituents are shown in Table 2 .. ."; see table 2, constituent analysis of transitory output ''Tar Binder"). However, Eatough does not disclose of using the tar material to assist in determining modification properties of system feedstock materials. However, it would have been obvious to one of ordinary skill in the art through routine experimentation to analyze the tar to assist in determining modification properties of system feedstock, since Eatough discloses of analyzing said at least one transitory output (para [0037): " ... typical product yields for the various constituents are shown in Table 2 ... "; see table 2, constituent analysis of transitory output ''Tar Binder") in order to ensure that the final product is in a suitable shape/size (para [0069]: ''The former 18 compresses the mixture into a desired shape ... [a)ny suitable type of former may be used depending on the size and shape desired for the final product, as specified by the end user") and comprises a specific constituent profile (para [0067]: ''The fines comprising materials 10 and 12 ... are blended in mixer 16 with feedback tars ... "; para [0069]: ''The effluent from the mixer 16 may be displaced into a solid object former 18 ... [t]he former 18 compresses the mixture into a desired shape, e.g., briquettes, blocks ... ") .
Regard claim 6, Eatough discloses of a method for producing custom carbonaceous materials (para [0004): "The present invention may be summarized as comprising closed-system apparatus and 
However, Eatough does not disclose of modifying said feedstock materials based on output of said heating of the feedstock materials. However, it would have been obvious to one of ordinary skill in the art to modify the feedstock materials, based on analyzing the constituents of the output, based on the teachings of Eatough, since Eatough discloses that the output material is mixed with the feedstock (para [0067]: "The fines comprising materials 10 and 12 ... are blended in mixer 16 with feedback tars including pitches, obtained during the process ... ") in order to form a method where the feedstock and output are provided in proper proportions to produce a custom carbonaceous material (para [0037]: "Calculations indicate that with, for example only, a mix of 55 percent coke fines, 30 percent bituminous coal fines and 15 percent binder, the amounts of tars and gases generated are appropriate to operate 
Regarding claim 7, Eatough discloses of cooling the output material (para [0037]: "The gases and tars are cooled to approximately 300 degrees centigrade, condensing the tars, allowing them to be separated from the fuel-rich gas and collected. The tars are then recycled to be used within the process as a binder .. ."). However, Eatough does not disclose of cooling said feedstock materials. However, it would have been obvious to one of ordinary skill in the art through routine experimentation to cool the feedstock materials in order to form the feedstock materials into a specific shape or size, which can't be done if the feedstock is at an elevated temperature (para [0069): "The former 18 compresses the mixture into a desired shape, e.g., briquettes, blocks ... [a]ny suitable type of former may be used depending on the size and shape desired for the final product, as specified by the end user").

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no prior art that discloses the claimed subject matter, specifically a method for producing custom carbonaceous materials comprising: introducing a first source of carbonaceous material as a first feedstock into a former; modifying properties of the first source of carbonaceous material; producing at least one transitory output using the first source of modified carbonaceous material; analyzing said at least one transitory output to determine if further modifying is desirable; and producing a custom carbonaceous material output, wherein said producing a custom carbonaceous material further comprises producing BTX. 
Eatough as applied above discloses the method of claim 1, however, Eatough specifically discloses that BTX is an undesirable byproduct of using coke ovens (para (0021): "Nearly all metallurgical and foundry coke is produced in conventional coke oven facilities requiring the use of high-quality coking coals"; para [0022]: "Coke ovens have for some time been of serious environmental concern due to the release of particulate and sulfur gases, as well as emissions of carcinogenic and mutagenic ... benzene-toluene-xylenes (BTX)"). Because of this, the method disclosed by Eatough specifically does not use coke ovens, and the custom carbonaceous material seeks to replace coke made by coke ovens (para (0018): "The new coke produced according to the present invention is expected to be able to replace oven coke and have reactivities and strengths as good as or better than standard metallurgical coke"). 
Finn (US 4,218,303) discloses of a method for producing custom carbonaceous materials (col 1 lines 28-30: ''The present invention provides a novel hydropyrolysis process which comprises devolatilising coal in the presence of hydrogen ... ") comprising: introducing a first source of carbonaceous material as a first feedstock into a reactor (example 1: "A low rank bituminous coal. .. was ground ... [and] placed in a 8 mm internal diameter stainless steel tube reactor .. ."); reacting the first source of carbonaceous material (col 1 lines 28-34: " .... a novel hydropyrolysis process which comprises devolatilising coal in the presence of hydrogen ... under elevated pressure in a first carbonization stage and then cracking the evolved volatiles ... in a second and non-catalytic stage in the presence of hydrogen .. ."; example 1: "The coal carbonisation section was heated ... and the vapour cracking section was heated to a variety of temperatures. Hydrogen gas was passed through the tube ... "); producing a custom carbonaceous material output comprising BTX (col 2 lines 21-23: ''The products of the hydrocracking are mainly BTX (of which the major proportion is benzene), methane, ethane and small quantities of tar"; see product yield in example 1 ). However, Finn does not disclose that the method comprises introducing a first source of carbonaceous material as a first feedstock into a former; modifying properties of the first source of carbonaceous material; producing at least one transitory 
Stavens (US 7,563,358) discloses of a method for producing custom carbonaceous materials (col 1 lines 47-48: "In accordance with the present invention, there is provided a hydrocarbon conversion process for producing an aromatics product...") comprising: introducing a first source of carbonaceous material as a first feedstock into a reactor (col 1 lines 47-50: " ... a hydrocarbon conversion process for producing an aromatics product... from a hydrocarbon feed ... "); reacting the first source of carbonaceous material (col 1 lines 47-55: " ... a hydrocarbon conversion process for producing an aromatics product... (t)he process is carried out by contacting the hydrocarbon feed in the presence of hydrogen with a catalyst..."); producing a custom carbonaceous material output comprising BTX (col 1 lines 47-49: " ... a hydrocarbon conversion process for producing an aromatics product selected from the group consisting of benzene, toluene, xylenes, and mixtures thereof from a hydrocarbon feed ... "). However, Stavens does not disclose that the method comprises introducing a first source of carbonaceous material as a first feedstock into a former; modifying properties of the first source of carbonaceous material; producing at least one transitory output using the first source of modified carbonaceous material; and analyzing said at least one transitory output to determine if further modifying is desirable. 
Furthermore, the methods disclosed by Finn and Stavens which produce BTX perform hydropyrolysis, which is pyrolysis with hydrogen gas (col 1 lines 28-30: "The present invention provides a novel hydropyrolysis process which comprises devolatilising coal in the presence of hydrogen .. .", Finn; col 1 lines 47-55: " ... a hydrocarbon conversion process for producing an aromatics product... (t]he process is carried out by contacting the hydrocarbon feed in the presence of hydrogen with a catalyst..."). The methods disclosed by Finn and Stavens do not disclose the step of placing the carbonaceous material into a former, modifying the carbonaceous material, producing a transitory 
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cagigas (US 2020/0346929) teaches a biochar production method. Quanci et al (US 2016/0186063) teaches coking with different feeds. Kramer et al (US 2010/0139287) teaches a blending and coking process for coal. Bartek et al (US 2012/0160658) teaches feed blending for biomass conversion. Drozd et al (US 2009/0272028) teaches a method for processing and forming solid fuels. Koppelman (US 4,127,391) teaches a method for making coke. Rudlinger (US 2012/0238645) teaches carbonaceous materials processing. Lowenhaupt (US 4,370,201) teaches a process for blending coals. Targett et al (US 2017/0198221) teaches a carbonaceous processing pyrolysis system. Johnson et al (US 4,765,883) teaches BTX production process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772